United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
C.T., Appellant
and
DEPARTMENT OF THE ARMY, ARMY
DEPOT, Anniston, AL, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 13-602
Issued: April 9, 2014

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
PATRICIA HOWARD FITZGERALD, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On January 15, 2013 appellant filed a timely appeal from an August 6, 2012 merit
decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction to consider the merits of the case.
ISSUE
The issue is whether appellant met his burden of proof to establish an emotional
condition due to factors of his federal employment.
FACTUAL HISTORY
On September 30, 2011 appellant, then a 55-year-old ammunition maintenance
supervisor, filed an occupational disease claim alleging post-traumatic stress disorder and
depression due to the suicide of an employee he formerly supervised. He stated that he first
became aware of his condition and related it to his federal employment on April 1, 2011.
1

5 U.S.C. § 8101 et seq.

Appellant stopped work on May 2, 2011. He was released to return to work on September 5,
2011 and subsequently retired on or about October 18, 2011.
In a letter dated October 6, 2011, OWCP requested additional factual and medical
evidence in support of appellant’s claim. It requested that he submit a statement and evidence to
substantiate the factual element of his claim. OWCP also requested medical evidence to support
that he sustained an emotional condition due to his federal employment. It allowed 30 days for a
response. Appellant did not respond.2
Appellant submitted a May 2, 2011 note from Dr. Eddie Huggins, a Board-certified
psychiatrist with the Veterans Administration, who diagnosed anxiety. Dr. Huggins advised that
appellant was totally disabled for 90 days. On August 22, 201l he released appellant to return to
work as of September 5, 2011. On August 23, 2011 Dr. Huggins stated that appellant’s
diagnoses were post-traumatic stress disorder and depression.
By decision dated November 10, 2011, OWCP denied appellant’s claim. It found that he
failed to submit any response to the request for documentary evidence to support the factual
basis for his claim. Therefore, the factual component was not established.
The employing establishment controverted appellant’s claim. Theresa A. Thomas, a
compensation specialist, noted that under an Executive Order of September 15, 1986 disciplinary
proceedings were to be initiated against an employee who is found to use illegal drugs. She
advised that the employee who committed suicide was hired as an explosives operator at the
Munitions Center as a term employee, effective March 26, 2009, subject to random drug testing.
On September 10, 2010 the employee was administered a random drug test that was positive for
cocaine. The results were referred to the Medical Review Officer who confirmed the results of
the test on October 7, 2010. The employing establishment proposed the employee’s removal on
October 10, 2010 and he moved into a position where he did not work around or handle
ammunitions and explosives.
The employee elected to resign on February 12, 2011.
Ms. Thomas noted that appellant had no control over the actions of the employee and was not the
decision official for the proposed removal. She noted that the employee had previously been
removed from employment in the private sector for testing positive for drug use.
Ms. Thomas submitted a November 2, 2011 e-mail from Anthony L. Burdell, Deputy to
the Commander at the Munitions Center. Mr. Burdell noted that, after the employee’s
reassignment, a second drug test confirmed the positive result. He described several meetings
with legal personnel and the union. The employee was allowed to resign from his employment
in February 2011 in order that the incident not follow him into future employment.
Approximately two to four weeks later, the employer received word that the former employee
committed suicide. Mr. Burdell noted that, even though appellant felt responsible, the employee
had been allowed to resign from the employing establishment.
On November 14, 2011 appellant requested an oral hearing before the Branch of
Hearings and Review. In a note dated April 18, 2012, Dr. Huggins stated that appellant

2

The employing establishment submitted position descriptions for appellant’s work as an ammunition
maintenance supervisor and for an explosives operator.

2

attributed his depression to the fact that he had to terminate an employee who subsequently
committed suicide. He diagnosed depression.
Appellant testified at the oral hearing on April 12, 2012. He noted that the subordinate
employee had tested positive for illegal drugs. Appellant valued the employee and stated that his
supervisor required him to complete the paperwork to remove the employee. He had asked the
agency to transfer the employee rather than terminate him, but the request was denied. Appellant
completed the paperwork to terminate the employee and the employee committed suicide the
next week by gunshot. He stated that he developed nightmares regarding the suicide. Appellant
noted that he was a veteran of Desert Storm and that he had previously been diagnosed with
post-traumatic stress due to his deployment. He alleged that, while on sick leave, another
employee tested positive for illegal drugs and was suspended for two weeks and returned to
work. Appellant stated that the decision he made for the government caused the employee to
take his life. He also stated that, while on sick leave he did not receive an award granted other
employees for outstanding work.3 Appellant noted that he had since retired.
By decision dated August 6, 2012, a hearing representative affirmed the November 10,
2011 decision denying appellant’s emotional condition claim.
LEGAL PRECEDENT
Workers’ compensation law does not apply to each and every injury or illness that is
somehow related to an employee’s employment. In the case of Lillian Cutler,4 the Board
explained that there are distinctions as to the type of employment situations giving rise to a
compensable emotional condition arising under FECA.5 There are situations where an injury or
illness has some connection with the employment but nevertheless does not come within
coverage under FECA.6 When an employee experiences emotional stress in carrying out his or
her employment duties and the medical evidence establishes that the disability resulted from an
emotional reaction to such situation, the disability is generally regarded as due to an injury
arising out of and in the course of employment. This is true when the employee’s disability
results from his or her emotional reaction to a special assignment or other requirement imposed
by the employing establishment or by the nature of the work.7 In contrast, a disabling condition
resulting from an employee’s feelings of job insecurity per se is not sufficient to constitute a
person injury sustained in the performance of duty within the meaning of FECA. Thus disability
is not covered when it results from an employee’s fear of a reduction-in-force, nor is disability
covered when it results from such factors as an employee’s frustration in not being permitted to
work in a particular environment or to hold a particular position.8
3

Submitted to the record was documentation of an individual cash award made to appellant effective
June 3, 2011.
4

28 ECAB 125 (1976).

5

5 U.S.C. §§ 8101-8193.

6

See Robert W. Johns, 51 ECAB 136 (1999).

7

Cutler, supra note 4.

8

Id.

3

Administrative and personnel matters, although generally related to the employee’s
employment, are administrative functions of the employer rather than the regular or specially
assigned work duties of the employee and are not covered under FECA.9 Where the evidence
demonstrates that the employing establishment either erred or acted abusively in discharging its
administrative or personnel responsibilities, such action will be considered a compensable
employment factor.10 A claimant must support his or her allegations with probative and reliable
evidence. Perceptions alone are insufficient to establish an employment-related emotional
condition.11
ANALYSIS
The Board finds that appellant has not established that he sustained an emotional
condition due to factors of his federal employment. Appellant submitted insufficient evidence to
establish the factual component of his claim.
Appellant claimed an emotional condition following the suicide of a former employee.
The Board notes that on October 6, 2011 OWCP notified him to submit additional evidence in
support of his claim. Appellant did not respond to OWCP’s request. At the hearing, he stated
that his supervisor required him to complete paperwork to terminate the employee; but this
allegation is not supported by the evidence of record. Ms. Thomas noted that the employee was
removed from his duties as an explosives operator upon testing positive for cocaine. The test
result was verified by the Medical Review Officer on October 7, 2010. Mr. Burdell noted that
the employee was then reassigned to other duties; however, a second test confirmed the positive
result of drug use. He noted that in consultation with the employee’s union representatives, the
employee was allowed to resign on February 12, 2011. The evidence does not establish that the
employee was terminated, as alleged. Ms. Thomas noted that appellant had no control over the
actions involving the employee and was not a decision official. Appellant did not submit any
documentation pertaining to the former employee or to establish his participation in the
investigation or discipline. The evidence of record does not support a compensable factor under
Cutler.
Appellant stated at the hearing that he had asked the employing establishment to transfer
the employee rather than terminate him, but this was denied. The evidence from Ms. Thomas
and Mr. Burdell, however, supports that the employee was reassigned to duty other than as an
explosives operator upon the positive drug test. Mr. Burdell noted meeting with the employee
and his union representatives on several occasions after the employing establishment proposed
removal on October 19, 2010. The evidence reflects that, prior to the employee’s resignation on
February 12, 2011, a second test confirmed the positive results. To the extent that appellant is
alleging administrative error in the investigation or reassignment of duty prior to the employee’s
resignation, the Board notes that he did not submit any documents to the record concerning these
matters. Similarly, appellant stated at the hearing that he did not receive an award granted to
other employee’s while he was on sick leave. The documents submitted by the employing
9

Charles D. Edwards, 55 ECAB 258 (2004).

10

Kim Nguyen, 53 ECAB 127 (2001). See Thomas D. McEuen, 41 ECAB 387 (1990), reaff’d on recon., 42
ECAB 566 (1991).
11

Roger Williams, 52 ECAB 468 (2001).

4

establishment, however, include a notification of personnel action in which appellant received an
individual cash award effective June 3, 2011.
Allegations alone by a claimant are generally insufficient to establish a factual basis for
an emotional condition; the claim must be supported by probative evidence.12 The primary
reason for requiring factual evidence from a claimant in support of his or her allegations of stress
in the workplace is to establish a basis in fact for the contentions made, as opposed to mere
perceptions.13 In turn, this allows the allegations to be fully examined and evaluated by OWCP
and the Board. Appellant did not submit any evidence to establish a compensable factor of
employment.
CONCLUSION
The Board finds that appellant did not establish that he sustained an emotional condition
due to factors of his federal employment.
ORDER
IT IS HEREBY ORDERED THAT the August 6, 2012 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: April 9, 2014
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

12

See Pamela D. Casey, 57 ECAB 260 (2005).

13

See David C. Lindsey, Jr., 56 ECAB 263 (2005).

5

